DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the dielectric" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (2021/0233985) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claims 1 and 9, Tang et al. disclose a substrate (10) comprising a thin film transistor and a light-emitting area; a first electrode (16) disposed on the substrate, wherein the first electrode is a transparent electrode; a light-shielding layer (18) disposed on the first electrode; a buffer layer (20) disposed on the light-shielding layer; and a second electrode (32) disposed on the buffer layer, wherein the second electrode is a transparent electrode (abstract); wherein the first electrode and the second electrode form a transparent capacitor in the light-emitting area (left side of Fig. 10 & [0108]).

Re claim 5, Tang et al. disclose wherein the thin film transistor comprises: an active layer (32) disposed on the buffer layer (20); a gate insulating layer (26) disposed on the active layer; a gate electrode (28) disposed on the gate insulating layer, a dielectric layer (30) disposed on the gate electrode; a first through-hole penetrating through the dielectric layer (Fig. 7); and a source/drain electrode layer disposed on the dielectric layer and electrically connected to the active layer by the first through-hole (Fig. 8).
Re claim 6, Tang et al. disclose a passivation layer (40) disposed on the dielectric layer (30); a planar layer (44) disposed on the passivation layer; a second through-hole recessed in the planar layer and part of the passivation layer (Fig. 10), an anode layer (42) disposed on an inner side wall of the second through-hole and extending to the planar layer of the light-emitting area; a pixel definition layer (44) disposed on the planar layer and the anode layer; and a third through-hole penetrating through the pixel definition layer (Fig. 10).
Re claim 8, Tang et al. disclose wherein the second electrode is disposed opposite to the third through-hole (Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN104362168 (‘168 hereinafter) in view of CN109244107 (‘107 hereinafter).
Re claims 1 and 9, ‘168 discloses a substrate (100) comprising a thin film transistor and a light-emitting area; a first electrode disposed on the substrate, wherein the first electrode (110) is a transparent electrode; a buffer layer (120) disposed on the light-shielding layer; and a second electrode (180) disposed on the buffer layer, wherein the second electrode is a transparent electrode; wherein the first electrode and the second electrode form a transparent capacitor in the light-emitting area ([0034]-[0082] & Figs. 1-2).
‘168 does not disclose a light-shielding layer disposed on the first electrode.
‘107 discloses a light blocking layer (20) located between the substrate (10) and the buffer layer (30) and underneath the active layer of the TFT to prevent threshold voltage of the TFT from being shifted by exposure of the active layer to light. 
It would have been obvious to one of ordinary skill in the art to combine ‘168 and ‘107 to provide the light shielding layer of ‘107 under the active layer of the TFT of ‘168 
Re claims 2 and 3, ‘168 discloses wherein material of the first electrode comprises at least one of transparent ITO layer, an IGO layer or the like, which are common materials as well as those recited in claim 2 to be used as transparent electrode layers.
Re claim 5, ‘168 discloses wherein the thin film transistor comprises: an active layer (130) disposed on the buffer layer (120); a gate insulating layer (140) disposed on the active layer; a gate electrode (150) disposed on the gate insulating layer, a dielectric layer  (160) disposed on the gate electrode; a first through-hole penetrating through the dielectric layer; and a source/drain electrode layer (170) disposed on the dielectric layer and electrically connected to the active layer by the first through-hole (Fig. 1 & [0045]-[0051]).
Re claims 6 and 8, ‘168 discloses in [0042-[0050] and Fig. 1 further comprising a planarization layer (190) provided on the second insulating layer (160); a second via recessed below the planarization layer (190); a first electrode layer (111~anode) provided on an inner sidewall of the second via hole and extending to a light-emitting region of the planarization layer (190); a pixel defining layer (112) provided on the planarization layer (190) and the first electrode layer (111); and a third via through the pixel defining layer (112); the second electrode layer (114) is disposed opposite to the third via (Fig. 1).   
‘168 does not disclose a planar layer disposed on the passivation layer.
 ‘107 discloses in [0042]-[0050] and Fig. 1 a passivation layer (90) provided on a n interlayer insulating (70~ corresponding to the dielectric); a planarization layer (100) as disposed on that passivation layer (90).  
It would have been obvious to one of ordinary skill in the art to combine ‘168 and ‘107 to provide the planar layer of ‘107 on the passivation layer of ‘168 to prevent the threshold voltage of the TFT from shifting.
Re claim 10, ‘168 discloses in [0045]-[0074] and Fig. 1 that the preparation step of the capacitor first electrode plate (110) comprises: sputtering a first conductive layer on the upper surface of the substrate (100), the first conductive layer serving as the capacitor first electrode plate (110); forming a buffer layer (120) on a n upper surface of the first conductive layer; the manufacturing step of the second electrode plate (180) includes: an active layer (130) and a gate electrode layer (150) of a TFT are formed on the upper surface of the buffer layer (120), and one or more insulating layer isolating the active layer (130) and the gate layer (150), isolating the gate layer (150) and the source/drain electrode (170), forming a via hole exposing a part of the region of the buffer layer (120) on the insulating layer, forming a second conductive layer on the insulating layer by a sputtering process, and patterning to form a capacitor second electrode plate (180) covering at least the bottom of the via hole to produce a capacitor. 
‘107 discloses in [0058]-[0074 and Figs. 2-10 forming a light shielding layer (20) on a substrate (10) and a buffer layer (30) covering the substrate (10) and the light shielding layer (20), and forming a first semiconductor layer (41) over the light shielding layer (20) on the buffer layer (30); forming a first insulating layer (51) covering the buffer layer (30) and the first semiconductor layer (41), first metal layer is deposited on the first insulating layer (51), patterning the first metal layer to form a gate (60) over the first semiconductor layer (41), etching the first insulating layer (51) with the gate electrode (60) as a shield, a gate insulating layer (52) under the gate electrode (60) is obtained; .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘168 in view of ‘107 as applied to claims 1-3, 5-6 and 8-10 above, and further in view of Kim et al. (2016/0071916).
The combination does not disclose a color resist layer disposed on the passivation layer of the light-emitting area and opposite to the third through-hole; wherein the planar layer is disposed on the passivation layer and the color resist layer.
Kim et al. disclose in [0014]-[0021] and Fig. 4 a color filter (CF~ corresponding to the color resistant layer) provided on a passivation layer (PAS) of a light emitting region of an OLED and disposed opposite to a through hole of the light emitting region; a capping layer (OC~ corresponging to a planarization layer) is provided on the passivation layer PAS and the color filter CF.
It would have been obvious to one of ordinary skill in the art to combine ‘168, ‘107 and Kim et al. to provide the color resistant layer as taught in Kim et al. on the passivation layer of the combination since color display can be realized by providing a color resistance layer when a person skilled in the art selects a specific setting for realizing color display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 13, 2021